COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
ALEJANDRO FIERRO,
                                                §                 No. 08-13-00274-CR
                              Appellant,
                                                §                   Appeal from the
v.
                                                §                 120th District Court
THE STATE OF TEXAS,
                                                §               of El Paso County, Texas
                               Appellee.
                                                §                 (TC# 20120D00748)
                                                §

                                MEMORANDUM OPINION

       Appellant, Alejandro Fierro, has filed a motion to dismiss this appeal. Rule 42.2(a)

permits an appellate court to dismiss a criminal appeal on the appellant’s motion at any time

before the court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



September 3, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)